                   DLG TAWGROUP LLC
 October 25,2017

 Doma Dell'Olio
 Cornish & Dell'Olio, P.C.
 431 N. Cascade Avenue, Suite   1

 Colorado Springs, CO 80903

 Re: Lopez v. Eclwards; Fed. R. Civ. P. 68 Offer Of Judgment

 Dear Donna,

This letter is intended as an offer under Fed. R. Civ. P. 68. Defendants are offering judgrnent in
the amount of $1.00 inclusive of costs and attorney fees for all claims against them. As an
additional term of the offer, Defdndants agree to waive any claims to collect attomey fecs and
costs and agree not to bring claims for sanctions, defarnation, malicious prosecution, or any other
torl related to the lawsuit. We ale esscntially offering a walkaway.

As I have come to be familiar with the facts of this case, I have come to believe that the
majority--if not  all-of Ms. Lopez's factual allegations are false and her 1egal claims are
unsupported. While I understand that there are often two sides to eveiy story, this appears to be
the extreme case where that is not so. As you know, I have requested that Ms. l-opezvoluntarily
disrniss her battery claim and partially-dismiss the FLSA clairns. I await your response. Below,
please see my analysis of Ms. Lopez's claims.

FLSA: 2014..and prp-May 2015
Ms. Lopez eannot prove a violation of Section 206 or 207 p,riar to May 24,2A15. First, in order
to establish any violation from 2014, Ms. Lopcz will nced to estabiish that Defendants willfully
violated the FLSA. 29 U.S.C. $ 255(a). "lTJhe standard for proving willfulness ishigh}' Hart
v. Riclc's Cabaret International {nc.,967 F.Supp.Zd 901,937 (S.D.N.Y. 2013). There is sirnply
no evidence that Defendants intended to avoid the requirements of the IILSA or that Mr.
Edwards failed to adequately inquire into the lawfulness ofhis conduct. Mr. Edwards, while
lacking fomal education, is a prudent businessman who has attended training seminars on
paying his employees and contractors and who, if anything, overpaid Ms. Lopez during the
period she was employed with him.

Ms. Lopez also bears the burdeu of proving that she was.an employee of Defeldants in order to
be able to claim any wages before May 24,2015. Purclltctm v. Fair:fax County School Bd, 637
F.3d 421, 427 (4th Cir. 2011); Re.ich v. ConAgra, lnc.,987 F.zd 1357 (8th Cir. 1993). A
volunteer or trainee who worked without promise or expectation of compensation is not an
employee under the Act. T'ony & Susan Alumo Found. v. Secretaty of'Labor,471 U,S. 290,293
(1985); Walling v. Portland T'erminal Co., 330 U.S. I48, 152-53 (1947). I believe that you have
spoken with or attempted to speak with Whilliarn Whisnan, Eric [{annah, Marvin Yaldez,
Noman Resendez, Arno Gallegos, and Joetta Frost*none of whom have confinned Ms.
Lopez's self-serving claim that she was an employee prior to May 2015. On the othsr hand, the




                                 P: (303) 7s8-5100 | r; (303) 758-s0ss
                       4100 Ii. Mississippi Avenue, Suite 420" Derlver, CO 80246
 fact tlrat Mr, Edwards put Ms. Lopez on the payroll beginning ll/lay 74,2015, sup-ports the
 reasonable inference that she r.vas not an employee prior to that date,

 Even   if
         she were able to establish that she were ernployed by Defendants during this time, Ms.
 Lopez's claim that she worked 70 hours a week is completely without evidentiary support. Ms,
 Lopez's skinny discovery responses make clear that she cannot meet her burden to show the
 amount and extsnt of her work as a matter ofjust and reasonable inference. See Andersan v. Mt.
 Clemens Pottery Co.,328 U.S. 680, 687 (1946). The only possible evidentiary support aside
 from Ms. Lopez's own testimony are the notes to Pueblo Social Services that Mr. Edwards
                                                            o.work"
 denies signing. These at most point to 38 hours a week of          as a volunteer and,/or an
unspecified amount of "work" in exchange for rent during that period.

In shorl, there is no factual basis for Ms. Lopez's claim for pre-May 24,2015 wages. Ms. Lopez
has no paper records. None of the witnesses to whom you have spoken have supported her
claim. On the other hand, witnesses will indicate that Ms. Lopez has rarely, if ever, worked for a
living and has consistently relied on others to support her.

FLSA: May20l5 toMar* 2016
Ms. Lopez also cannot show any violation of Section 206 or 2Q7 afterMay 24,2015. First, in
order to prove unpaid minimum wage, Ms. Lopez will need to establish that she worked a greator
number of hours than are reflccted on her time cards. As discussed above, Ms. I"opez bears the
burden of establishing this. I have attached a charl reflecting ths amount of hours that Ms. Lopez
would need to show she worked each week in order to establish a violation of minimum wage.
Ms. Lopez simply does not have the evidence to do so.

To be clear, Ms. Lopez brought her minimum wage claims under the FLSA so she cannot claim
failure to pay tnder Colorado minimum wage laws. CJ. Redmond v. Chains, Inc., 996 P .2d 7 59 ,
764 (Colo. App. 2000) ("A plaintiffmay bring claims under both the t'ederal Fair Labor
Standards Act and the state Wage Claim Act.") (emphasis added). In addition, Ms. Lopez is not
entitled to recover under the FLSA for "gap tiule," i.e. any unpaid amount that doesn't (1) fall
below minimurn wage or {2) reflectuncompensated overtime. .llobertson v. Baard o/'County
Com'rs of County oJ'Morgan,78 F.Supp.2d 1142,1159 (1999); Davis t,. Abington Memorial
Hospital,765 F.3d236,243-44 (3d. Cir. 2014) ("Courts widely agree that there is no cause of
action under the FLSA for 'pure' gap tirne wages-that is, wages for unpaid work during pay
periods without oveftime.').

That leaves Ms. Lopez to seek recovery for uncompensated ovefiime. For the teasons already
addrcssed, Ms. Lopez will not be able to meet her burden of proof on any hours above what is
reflected on her time cards. As for what the time cards reflect, Defendants will presenl testirnony
that Ms. Lopez understood she was to be uncompensated for a half hour, bona fide lunch break
every day. This is reflected in the amount of the weekly hours generally being reduced by a half
hour for every full day worked.

Nor can Ms. Lopez meet her burden to prove, as an essential element of her claim, that
Def'endants knew Ms. Lopez worked overtitne. Robertson, TS F.Supp.2d at 1160. Defendants
will present testimony that Ms. Lopez regularly took longer breaks than the half hour that was
deducted and never worked more than 40 hours in o*e week. Mr. Edwards also regularly paid
Ms, Lopez for more time than was reflected on her time cards-evidence that he had no intent to
withhold pay for time when she actually was working. Finally, Defendants will show through
testimony that their employees all understood they were not to work overtime.

Finally, even if Ms. Lopez were to partially recovet on her overtime claims, she will not be able
to recover liquidated damages and her attorney fees will be limited to what is "reasonable" in
light of her total recovery. lJquidated damages are not awarded if an employer acted in good
faith and had reasonablc grounds for believing that its actions did not violate act. 29 U.S.C. $
260. For the reasons discussed above, Defendants will be able to cstablish a good faith dcfense.
In addition, courls have routinely limited attomey fees awards to by the amount and extent of the
total rccovery. Hensley v. Eckerhart,46l U.S. 424, 436 (1983).

As additionally relevant, a Rule 68 offer "can and should serve as a factor in determining what
the leasonable fees should be." Ali v. Jerusalem Restaurant, Inc.,l4-cv-00933 (D. Colo. Aug.
 11, 201 5); see also l{aworthv. State of Nev.,56 F.3d 1048, 1052-53 (gth Cir. 1995) ("[C]lients
who refuse a Rule 68 offer should know that their refusal to settle the case may have a
substantial adverse impact on the amount of attorney fees they may recover for services rendered
after a settlement offer is rejected.") For these reasons) even if Ms. Lopez were to recovsr in the
tens of dclllars on her overtime claim, she cannot expect to recover more than a nominal amount
in attomey fees.

CWA
Ms. Lopez's CWA claim as plead relies on proving her FLSA claim and fails lbr the reasons
discussed above. In addition, recont case law suggests that a claim under Section 109, and the
penalty associated with it, perlains only to failure to pay final wages, not to all wages over the
course of employm ent. f[ernandez v. Ray Domeni.ca Farms, h'tc., 16-cv-1929 (D. Colo. April
14,2017) (certifying question to Colorado Supreme Coutt)'

As a result, the most Ms. Lopez would be able to claim is an additional penalty on any unpaid
final wages, which she cannot establish fol the reasons already discussed at length. Beasley v.
Mincomp Corp.,683 P.zd 37A,372 (Colo, App. 1984) ("In crrder to impose a penalty, a trial
court must find from the evidence that the employer willfully withheld compensation due and
owing the ernployee."). For the reasons discussed, Defendants would be entitled to a good faith
defense against this penalty. Mbreover, if Ms. Lopez is ultimately unsuccessful on her FLSA
claims, and as a result her CWA claims, then Mr. Edwards is entitled to recover attomey fees
defending the claim. C.R.S. $ 8-4-110.

BAttery
You have represented to me on nrultiple occasions that Ms. Lopez will dismiss this claim and
that you will draft a stipulation reflecting this. I may be fbrced to seek fees and sanctionsif
Plaintiff pursues this defamatory allegation any further through discovery or investigation rather
than dismissing this claim as you have indicated.

Defendants  fully expect to win on all remaining claims and to recoup attomey fees and costs
following dismissal.  Even if Ms. Lopez werc to prevail in a limiied fashion on her overtime and
                                                              o'reasonabls" attorney fbe
CWA claims, it is extremely likely the Court would limit the                             award to
an amount parallel to the amount obtained. Set off by an  attorney fee award  to Mr. Edwards  on
the claims that lack merit, Ms. Lopez should not expect a net recovery-

If Ms, Lopez rejects this offer, we reserv'e the right to take a number of actions. Fitst,
Defendants may seek sanctions under Fed. R. Civ. P. 11 pertaining to the pre-May 20i5
overtime claim, all minimum wage claims, and the battery claim reflected in the Amended
Cornplaint and the Scheduling Order that you signed. Defendants may also file a Motion for
Summary Judgment on any claims that remain after the Court rulos on the Motion to Dismiss,
and will seek recovery of his full amount of attomey fees, Finally, Defendants may bring a
claim for malicious prosecution after the close of the case.

Please lcspond within 14 days regarding Ms. Lopez's position on this offer. Post-offer costs will
inclu<le tlre upcoming depositions and a rebuttal document examiner if Ms. Lopez endorses one.
I would be happy to speak with you regarding any of these matters.

Sincerely,

Lily

Encl
                           Hours at
Pay   date    Gross pay    S7.25lhour
  s/2e/201s5 160.00               22.1
  615/207s s 4oo.oo               55.2
 6/L2/2ots s 4oo.oo               55.2
 6/re/2ots    I   +oo.oo          55.2
 6/26/201s $      4oo.oo          55.2
  7/3/20L5 $ 320.00               44.7
 7/n/21l5 s       600,00          82.8
 7/fl12ALs S 600.00               82.8
 7/24/201s $ OOO.OO               82.8
 7l3t/201s $ 600.00               82.8
  817/2015    s   0O0.OO          82.8
 8/1.4/2A$ $ 48o.oo               66.2
 8/2L/2OL' $ 4S0.00               66,2
 8/25/20Ls $ 0O0.OO               82.8
  sl4lzots s 600.00               82.8
 e/7L/20Ls $ 600,00               82.8
 e/ts/20L5 $ 600.00               82.8
 9/2s/201s $ 600.00               82.8   i



 ta/zlzo]s $ 48o.oo               66.2
   La/elzots S 4so.oo             66.2   i:

1A/76/2A$ s 24o.oo                33.1
                                         F
                                         L



 ta/?3l2o7s s s32.50              73.4
10/3O/2AL' $ 480.00               66.2
  7u6l2ot5 $ rZO.oO               16.6
lt /13/201s s 500.00              82.8
]'r/zolzars $ ooo.oo              82.8
tt/27l^Ats $ 480.00               66,2
  t2/4/201s $ 240.00             33.L
t2ltLlzlLs s      s7o.o0         78.6
tz/tg/zoLs S slo.oo              7A.3
tzlzsl2ols s 48o.oo              66.2
  3,/B/20t6 s SSZ.SO             73.4
 1./1s/20r6 $ 2e6.2s             40.9
 uzzlza]r' $ sg.zs                4.7
 L/2g/2AL6 s SSZ.SO              48.6
  2/s/201.6 s 37s,00             5r.7
 2/12/2016 $ 292.s0              40.3
 2/1e/2016 $ 330.00              45.5
 2/26/2A16 $ OOO.OO              82"8
  3/4/2AL6 s 600.00              82.8
  3/7/2Affi s 300.00             4L.4
